113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Joseph H. BROWN, Sr., Appellant,v.UNITED STATES of America, Appellee.
No. 96-1181.
United States Court of Appeals, Eighth Circuit.
Submitted April 30, 1997.Filed May 13, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Joseph H. Brown, Sr., appeals the district court's1 denial of his 28 U.S.C. § 2255 motion.  Upon a de novo review of the record, we are persuaded that the motion, files, and records of the case conclusively show Brown is not entitled to relief.  See United States v. Duke, 50 F.3d 571, 576 (8th Cir.)  (standard of review), cert. denied, 116 S. Ct. 224 (1995).  Accordingly, we affirm for the reasons stated in the district court's opinion.  See 8th Cir.R. 47B.



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri